DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 9 and 16 are amended.
Claims 4, 11 and 18 are cancelled.
Claims 2, 3, 5 – 10, 12 – 17 and 19 – 21 are pending.
The application 17/112801 is a CON of 16/886293, CON of 15/966319 (now U.S. Patent, 10,693,703 filed on 04/30/2018), 15/656384 (now U.S. Patent 9,992,054 filed on 07/21/2017) and 14/064894 (now U.S. Patent 9,729,380 filed on 10/28/2013).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0084691 to Yun and in further view of US Patent Application Publication No. 2018/0032997 to Gordon et al. (hereinafter Gordon).

Regarding Claim 2, Yun discloses (¶8) method to display information on a lock screen of a mobile terminal which further comprises:
	determining, that a user performed a first type of user interaction during presentation of information on a lockscreen of a client device; Yun discloses (S102 - Fig. 5) the first type of user interaction is the proximity touch on the lockscreen (Fig. 6A) with information that illustrates the device is locked.
	providing, in response to the determination that the first type of user interaction was performed during presentation of the information in the lockscreen, a content item that differs from the information; Yun discloses (S103 - Fig. 5 and Fig. 6B) that in response to the proximity touch (¶87-¶90) input on the lockscreen the controller displays a preview image 6a (or preview information) of an application on the lockscreen of the mobile terminal.
	Yun does not explicitly disclose after providing the content item, causing presentation of the content item to terminate, while maintaining the lockscreen when a state of the client device reaches a specified state based on performance of a second type of user interaction. However, in an analogous art, Gordon teaches:
	after providing the content item (Gordon discloses providing the content item i.e. transaction information and payment method (¶Fig. 47-14) and completing the transaction and showing transactional details on the locked screen (¶Fig. 47-18) causing presentation of the content item to terminate while maintaining the lockscreen (Gordon discloses (¶994) after the presentation and termination of the content item the mobile device stays in locked screen mode for a predetermined period) when a state of the client device reaches a specified state based on performance of a second type of user interaction (Gordon discloses (Fig. 47-10; ¶995) after transaction, the mobile device stays in lock screen mode and then return to the power standby mode, or immediately return to the power standby mode.)
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine determining, that a user performed a first type of user interaction during presentation of information on a lockscreen of a client device, providing, in response to the determination that the first type of user interaction was performed during presentation of the information in the lockscreen, a content item that differs from the information, as disclosed by Yun, and after providing the content item, causing presentation of the content item to terminate while maintaining the lockscreen, when a state of the client device reaches a specified state based on performance of a second type of user interaction, as taught by Gordon, for the purpose of implementing the action (e.g. advertisement, etc.) in a manner that is integrated in any regular usage of the mobile device, and may be presented in any manner that reduces an intrusiveness of a presentation thereof (¶155).

Regarding Claim 9, Claim 9 does not further define over the limitations in claim 2, therefore claim 9 is rejected for the same rationale of rejection as set forth in claim 2.

Regarding Claim 16, Claim 16 does not further define over the limitations in claim 2, therefore claim 16 is rejected for the same rationale of rejection as set forth in claim 2.

Claims 3, 5 – 7, 10, 12 – 14, 17 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0084691 to Yun, in view of US Patent Application Publication No. 2018/0032997 to Gordon, and in further view of US Patent Application Publication No. 2013/0304580 to Feadler et al. (hereinafter Feadler).

Regarding Claim 3, Yun in view of Gordon discloses, determining, that a user performed a first type of user interaction during presentation of information on a lockscreen of a client device, providing, in response to the determination that the first type of user interaction was performed during presentation of the information in the lockscreen, a content item that differs from the information, and after providing the content item, causing presentation of the content item to terminate while maintaining the lockscreen, when a state of the client device reaches a specified state based on performance of a second type of user interaction. However, Yun in view of Gordon does not explicitly disclose determining one or more statuses of a client device based on a battery level of the client device or a quantity of notifications from applications operating on the client device. Therefore, in an analogous art, Feadler teaches:	
determining one or more statuses of a client device based on a battery level of the client device or a quantity of notifications from applications operating on the client device; Feadler teaches (in ¶69 and ¶76) the geographic location status of the device, the radio connection status, the device battery life status, the availability of a keyboard/headset with device and various other configuration parameters are used to determine status of the client device for the display of the relevant advertisements.
	It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine determining, that a user performed a first type of user interaction during presentation of information on a lockscreen of a client device, providing, in response to the determination that the first type of user interaction was performed during presentation of the information in the lockscreen, a content item that differs from the information, and after providing the content item, causing presentation of the content item to terminate while maintaining the lockscreen, when a state of the client device reaches a specified state based on performance of a second type of user interaction, as disclosed by Yun in view of Gordon, and determining one or more statuses of a client device based on a battery level of the client device or a quantity of notifications from applications operating on the client device, as taught by Feadler, for the purpose of implementing system and method for displaying advertisements on a portable device (Feadler, ¶6).

Regarding Claim 5, Yun in view of Gordon discloses all the elements with respect to claim 2. However, Yun in view of Gordon does not explicitly disclose identifying an opportunity to serve content to the application, determining a particular status of the client device, and precluding serving of content at the client device based on the particular status of the client device. However, in an analogous art, Feadler teaches:
identifying an opportunity to serve content to the application, determining a particular status of the client device, and precluding serving of content at the client device based on the particular status of the client device; Feadler teaches (¶76) that a trigger event serves as an opportunity to serve advertisement content to the application, however if the trigger event is closely followed by another event such as below threshold battery power level of the device, or an initiation of a text message or a phone call, then this will preclude serving of an advertisement at the client device.
The motivation to combine the references is similar to the reasons in Claim 3.

Regarding Claim 6, the combination of Yun in view of Feadler discloses all the elements with respect to claim 5. Further, Feadler teaches:
wherein precluding serving of the content comprises precluding serving of the content based on a battery level of the client device being lower than a specified threshold level; Feadler teaches (¶76) if the trigger event is closely followed by another event such as battery power level of the device falling below a certain threshold level of the device then this will preclude serving of an advertisement at the client device.
The motivation to combine the references is similar to the reasons in Claim 3.

Regarding Claim 7, Yun in view of Gordon discloses all the elements with respect to claim 2. However, Yun in view of Gordon does not explicitly disclose identifying an opportunity to serve content to the application, determining a particular status of the client device, and precluding serving of content at the client device based on the particular status of the client device. However, in an analogous art, Feadler teaches:
	determining a manner in which the content item will be presented based on one or more received statuses; Feadler teaches (¶65) trigger events received from the operating system of the portable device are indicative of a non-disruptive moment suitable for display of an advertisement (e.g., termination of call, completion of outbound SMS, termination of specific application, etc.). 
	including determining whether to preclude access to content presented by an application of the client device by presentation of the content item based on the one or more received statuses; Feadler teaches (¶76) determining if the received status of the battery power level of the device falls below a certain threshold level then this will preclude serving of an advertisement at the client device.
The motivation to combine the references is similar to the reasons in Claim 3.

Regarding Claim 10, Claim 10 does not further define over the limitations in claim 3, therefore claim 10 is rejected for the same rationale of rejection as set forth in claim 3.

Regarding Claim 12, Claim 12 does not further define over the limitations in claim 5, therefore claim 12 is rejected for the same rationale of rejection as set forth in claim 5.

Regarding Claim 13, Claim 13 does not further define over the limitations in claim 6, therefore claim 13 is rejected for the same rationale of rejection as set forth in claim 6.

Regarding Claim 14, Claim 14 does not further define over the limitations in claim 7, therefore claim 14 is rejected for the same rationale of rejection as set forth in claim 7.

Regarding Claim 17, Claim 17 does not further define over the limitations in claim 3, therefore claim 17 is rejected for the same rationale of rejection as set forth in claim 3.

Regarding Claim 19, Claim 19 does not further define over the limitations in claim 5, therefore claim 19 is rejected for the same rationale of rejection as set forth in claim 5.

Regarding Claim 20, Claim 20 does not further define over the limitations in claim 6, therefore claim 20 is rejected for the same rationale of rejection as set forth in claim 6.

Regarding Claim 21, Claim 21 does not further define over the limitations in claim 7, therefore claim 21 is rejected for the same rationale of rejection as set forth in claim 7.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0084691 to Yun, in view of US Patent Application Publication No. 2018/0032997 to Gordon, and in further view of US Patent Application Publication No. 2014/0344055 to Sanghavi et al. (hereinafter Sanghavi).

Regarding Claim 8, Yun in view of Gordon discloses, determining, that a user performed a first type of user interaction during presentation of information on a lockscreen of a client device, providing, in response to the determination that the first type of user interaction was performed during presentation of the information in the lockscreen, a content item that differs from the information, and after providing the content item, causing presentation of the content item to terminate while maintaining the lockscreen, when a state of the client device reaches a specified state based on performance of a second type of user interaction. However, Yun in view of Gordon does not explicitly disclose wherein the presentation of the content item prevents presentation of other content for an amount of time. Therefore, in an analogous art, Sanghavi teaches:	
wherein the presentation of the content item prevents presentation of other content for an amount of time; Sanghavi teaches (¶53) that by locking the advertisement, the device can ensure that the user will notice the advertisement, thereby minimizing the likelihood of banner blindness. When the advertisement is locked, the user is unable to remove the advertisement or interact with the application and/or the news article. The advertisement can include a timer indicating an amount of time remaining until the advertisement is unlocked (¶55).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine determining, that a user performed a first type of user interaction during presentation of information on a lockscreen of a client device, providing, in response to the determination that the first type of user interaction was performed during presentation of the information in the lockscreen, a content item that differs from the information, and after providing the content item, causing presentation of the content item to terminate while maintaining the lockscreen, when a state of the client device reaches a specified state based on performance of a second type of user interaction, as disclosed by Yun in view of Gordon, wherein the presentation of the content item prevents presentation of other content for an amount of time, as taught by Sanghavi, to avoid banner blindness and increase conversion efficacy in display advertising (¶6).

Regarding Claim 15, Claim 15 does not further define over the limitations in claim 8, therefore claim 15 is rejected for the same rationale of rejection as set forth in claim 8.

Response to Arguments

Claim Rejections - 35 USC § 102
Applicant made significant amendments to clearly recite the limitations, as filed on 08/23/2022 with respect to Claims 2, 3, 5 – 10, 12 – 17 and 19 – 21, and they have been fully considered and are found persuasive. Hence, the 35 USC § 102 rejection is withdrawn. The Examiner updated the search and used a set of new references (Yun 2012/0084691 in view of Gordon et al. 2018/0032997) for the 35 USC § 103 rejection, hence the arguments are considered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451